DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 4/28/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 17, 21, 27, 29, 34 and 36 have been amended.  Claims 1-16 and 31 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Response to Arguments
The Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.  
The Applicant argued that none of the applied references show the smooth composition gradient from the first electrically conducting material to the second electrically conducting material recited in the claims.
The Applicant’s arguments are moot because newly applied Hofmann et al. (US 2015/0044084) shows a smooth composition gradient from one metal to another metal and is applied in the new rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “openings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20, 22, 23, 26-27, 30, 32-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hofmann et al. (US 2015/0044084, hereinafter Hofmann).
As to claim 17, Kajiya shows (FIG. 1 and 2) A method for producing a rotor 10 of an electric machine, said method comprising: 
arranging a rotor core 12 with grooves 24 in an axial direction X configured to accommodate squirrel-cage bars 20 concentrically to a rotor axis X; and
forming through an additive manufacturing process a short-circuit ring 22,28 at an axial end of the rotor core 12 for connecting the grooves 24 by 
depositing a first electrically conducting material 22 having a first strength at an inner radius of the short-circuit ring 22,28 proximate to a shaft of the rotor core 12; 
depositing a second electrically conducting material 28 having a second strength 28 which is greater than the first strength at an outer radius of the short-circuit ring 22,28, with the outer radius having a finite spacing from the inner radius, and
depositing across the finite spacing between the inner radius and the outer radius, an electrically conducting material mixture composed of the first electrically conducting material and the second electrically conducting material, with a composition of the electrically conducting material mixture transitioning in a radial direction of the short-circuit ring 22,28 from the inner radius to the outer radius from the first electrically conducting material at the inner radius to the second electrically conducting material at the outer radius of the short-circuit ring 22,28, thereby establishing in the short-circuit ring 22,28 a retaining structure 28 or a lattice (machine induction motor para[0002]; additive manufacturing spraying particles in solid phase para[0026],[0029], forming conductive bars and end rings with cold spray process para[0039]; strength increases with end ring 28 para[0027], para[0022], material with a first strength 22 is aluminum alloy or copper alloy para[0039], material with a second strength 28 is stainless steel or titanium alloy para[0026],[0027]).
Kajiya does not show a composition of the electrically conducting material mixture transitioning with a smooth composition gradient from the first electrically conducting material to the second electrically conducting material.
Hofmann describes a composition of a metal material mixture transitioning with a smooth composition gradient from a first metal material to a second metal material (composition gradient changes in 0.1% increments para[0181],[0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya to have a composition of the electrically conducting material mixture transitioning with a smooth composition gradient from the first electrically conducting material 22 to the second electrically conducting material 28 as taught by Hofmann for the advantageous benefit of avoiding unwanted brittle intermetallic phases in a transition between the first electrically conducting material 22 to the second electrically conducting material 28 to reduce the possibility of cracking in the short-circuit ring 22,28 as taught by Hofmann (para[0169]).
As to claim 18/17, Kajiya in view of Hofmann was discussed above with respect to claim 17 and Kajiya further shows the additive manufacturing process includes a metal powder application process (spraying particles in solid phase, steel or titanium alloy para[0026],[0029]).
As to claim 19/17, Kajiya in view of Hofmann was discussed above with respect to claim 17 and Kajiya further shows the electrically conducting material is copper or aluminum or alloys thereof (para[0039]).
As to claim 20/17, Kajiya in view of Hofmann was discussed above with respect to claim 17 and Kajiya further shows the grooves 24 are filled with premanufactured material (bar 20 is arranged in slot 24 para[0025]).
As to claim 22/17, Kajiya in view of Hofmann was discussed above with respect to claim 17 and Kajiya further shows the retaining structure 28 or the lattice in the short-circuit ring is made of titanium or steel (28 is stainless steel or titanium alloy para[0026],[0027]).
As to claim 23/17, Kajiya in view of Hofmann was discussed above with respect to claim 17 and Kajiya further shows (FIG. 1) the short-circuit ring 22,28 has a surface structure (a planar end surface orthogonal to the axis X).
As to claim 26/17, Kajiya in view of Hofmann was discussed above with respect to claim 17 and Kajiya further shows the material with the first strength 22 is copper or aluminum and the material with the second strength 28 is steel or titanium (aluminum alloy or copper alloy para[0039], stainless steel or titanium alloy para[0026],[0027]). 
As to claim 27, Kajiya shows (FIG. 1 and 2) A rotor 10 of an electric machine (induction motor para[0002]), comprising: 
a rotor core 12 arranged concentrically to a rotor axis X and having grooves 24 in an axial direction configured to accommodate squirrel-cage bars 20; and 
a short-circuit ring 22,28 for connecting the grooves 24 formed at an axial end of the rotor core 12 using an additive manufacturing process, the short-circuit ring 22,28 comprising a first electrically conducting material 22 having a first strength at an inner radius of the short-circuit ring 22,28 proximate to a shaft of the rotor core 12; 
a second electrically conducting material 28 having a second strength 28 which is greater than the first strength at an outer radius of the short-circuit ring 22,28, with the outer radius having a finite spacing from the inner radius, and
an electrically conducting material mixture composed of the first electrically conducting material and the second electrically conducting material filling the finite spacing between the inner radius and the outer radius, with a composition of the electrically conducting material mixture transitioning in a radial direction of the short-circuit ring 22,28 from the inner radius to the outer radius from the first electrically conducting material at the inner radius to the second electrically conducting material at the outer radius of the short-circuit ring 22,28 (material with a first strength aluminum alloy or copper alloy para[0039]; material with a second strength stainless steel or titanium alloy para[0026],[0027]; strength increases with end ring 28 para[0027]; additive manufacturing process spraying particles in solid phase para[0026],[0029]).
Kajiya does not show a composition of the electrically conducting material mixture transitioning with a smooth composition gradient from the first electrically conducting material to the second electrically conducting material.
Hofmann describes a composition of a metal material mixture transitioning with a smooth composition gradient from a first metal material to a second metal material (composition gradient changes in 0.1% increments para[0181],[0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya to have a composition of the electrically conducting material mixture transitioning with a smooth composition gradient from the first electrically conducting material 22 to the second electrically conducting material 28 as taught by Hofmann for the advantageous benefit of avoiding unwanted brittle intermetallic phases in a transition between the first electrically conducting material 22 to the second electrically conducting material 28 to reduce the possibility of cracking in the short-circuit ring 22,28 as taught by Hofmann (para[0169]).
As to claim 30/27, Kajiya in view of Hofmann was discussed above with respect to claim 27 and Kajiya further shows the material with the first strength 22 is copper or aluminum (aluminum alloy or copper alloy para[0039]), and the material with the second strength 28 is steel or titanium (stainless steel or titanium alloy para[0026],[0027]).
As to claim 32/27, Kajiya in view of Hofmann was discussed above with respect to claim 27 and Kajiya further shows (FIG. 2) the short-circuit ring 22,28 includes a retaining structure 28 or a lattice formed by the additive manufacturing process of the material with the second strength 28 (spraying particles in solid phase para[0026],[0029]).
As to claim 33/32/27, Kajiya in view of Hofmann was discussed above with respect to claim 32 and Kajiya further shows the retaining structure 28 or the lattice is made of titanium or steel (stainless steel or titanium alloy para[0026],[0027]).
As to claim 36, Kajiya shows (FIG. 1 and 2) An electric machine, comprising a rotor 10, said rotor 10 comprising a rotor core 12 arranged concentrically to a rotor axis X and having grooves 24 in an axial direction X configured to accommodate squirrel-cage bars 20, and a short-circuit ring 22,28 for connecting the grooves 24 formed at an axial end of the rotor core 12 using an additive manufacturing process, the short-circuit ring 22,28 comprising a first electrically conducting material 22 having a first strength at an inner radius of the short-circuit ring 22,28 proximate to a shaft of the rotor core 12; 
a second electrically conducting material 28 having a second strength 28 which is greater than the first strength at an outer radius of the short-circuit ring 22,28, with the outer radius having a finite spacing from the inner radius, and
an electrically conducting material mixture composed of the first electrically conducting material and the second electrically conducting material filling the finite spacing between the inner radius and the outer radius, with a composition of the electrically conducting material mixture transitioning in a radial direction of the short-circuit ring 22,28 from the inner radius to the outer radius from the first electrically conducting material at the inner radius to the second electrically conducting material at the outer radius of the short-circuit ring 22,28 (machine induction motor para[0002]; additive manufacturing spraying particles in solid phase para[0026],[0029]; material with a first strength aluminum alloy or copper alloy para[0039]; material with a second strength stainless steel or titanium alloy para[0026],[0027]; strength increases with end ring 28 para[0027]).
Kajiya does not show a composition of the electrically conducting material mixture transitioning with a smooth composition gradient from the first electrically conducting material to the second electrically conducting material.
Hofmann describes a composition of a metal material mixture transitioning with a smooth composition gradient from a first metal material to a second metal material (composition gradient changes in 0.1% increments para[0181],[0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya to have a composition of the electrically conducting material mixture transitioning with a smooth composition gradient from the first electrically conducting material 22 to the second electrically conducting material 28 as taught by Hofmann for the advantageous benefit of avoiding unwanted brittle intermetallic phases in a transition between the first electrically conducting material 22 to the second electrically conducting material 28 to reduce the possibility of cracking in the short-circuit ring 22,28 as taught by Hofmann (para[0169]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hofmann et al. (US 2015/0044084, hereinafter Hofmann) and Lauffer (US 1,686,699 A).
As to claim 21/17, Kajiya in view of Hofmann was discussed above with respect to claim 17, except for at least one of an opening, a cavity and a channel is left in the short-circuit ring as the short circuit ring is formed from the electrically conducting material.
Lauffer shows (FIG. 2 and 3) at least one of an opening, a cavity and a channel 16 is left in the short-circuit ring 19 as the short circuit ring is formed from the electrically conducting material (recesses 16, filled with metal page 1, col. 2:69-74 and 82-92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hofmann to have at least one of an opening, a cavity and a channel 16 is left in the short-circuit ring 22,28 as the short-circuit ring 22,28 is formed from the electrically conducting material as taught by Lauffer for the advantageous benefit of forming reinforcing ribs 21 as taught by Lauffer (page 1, col. 2:89-92) while reducing a weight of the short-circuit ring 22,28.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hofmann et al. (US 2015/0044084, hereinafter Hofmann) and Byrd (US 6,147,423).
As to claim 24/23/17, Kajiya in view of Hofmann was discussed above with respect to claim 23 except for the surface structure is configured in the form of a blade and/or a balancing element.  
Byrd shows (FIG. 1) the surface structure is configured in the form of a blade 74 and/or a balancing element (fan blade 48 col.4:20-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor core 12 of Kajiya in view of Hofmann to have the surface structure is configured in the form of a blade 74 and/or a balancing element as taught by Byrd, for the advantageous benefit of circulating cooling air inside a motor housing as taught by Byrd (col.4:20-27).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hofmann et al. (US 2015/0044084, hereinafter Hofmann) and Merrill (US 2,927,229).
As to claim 25/17, Kajiya in view of Hofmann was discussed above with respect to claim 17, except for joining the short-circuit ring by a material-fit connection to a shaft. 
Merrill shows joining the short-circuit ring 13 by a material-fit connection to a shaft 6 (press fit col.2:35-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hofmann to have joining the short-circuit ring 22,28 by a material-fit connection to a shaft 16 as taught by Merrill, for the advantageous benefit of transferring torque directly from the cage to the shaft 16 allowing the use of stub shafts and a larger volume of magnetic material in the rotor for high output as taught by Merrill (col.3:19-26).

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hofmann et al. (US 2015/0044084, hereinafter Hofmann) and Lauffer (US 1,686,699 A).
As to claim 29/27, Kajiya in view of Hofmann was discussed above with respect to claim 27 except for the short-circuit ring has cavities or channels.
Lauffer shows (FIG. 2 and 3) the short-circuit ring 19 has cavities or channels 16 (recesses page 1, col. 2:69-74 and 86-92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hofmann to have the short-circuit ring 22,28 has cavities or channels 16 as taught by Lauffer, for the advantageous benefit of forming reinforcing ribs 21 as taught by Lauffer (page 1, col. 2:89-92) while reducing a weight of the short-circuit ring 22,28.
As to claim 34/27, Kajiya in view of Hofmann was discussed above with respect to claim 27 except for the short-circuit ring has a surface structure in the form of a blade or a balancing element.  
Lauffer shows (FIG. 2 and 3) the short-circuit ring 19 has a surface structure in the form of a blade 21 or a balancing element (reinforcing rib 21 page 1, col. 2: 89-92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hofmann to have the short-circuit ring 22,28 has a surface structure in the form of a blade 21 or a balancing element as taught by Lauffer, for the advantageous benefit of forming reinforcing ribs 21 as taught by Lauffer (page 1, col. 2:89-92) while reducing a weight of the short-circuit ring 22,28.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hofmann et al. (US 2015/0044084, hereinafter Hofmann) and Merrill (US 2,927,229) and Hussey et al. (US 6,177,749, hereinafter Hussey).
As to claim 35/27, Kajiya in view of Hofmann was discussed above with respect to claim 27, except for: 
a shaft joined to the short-circuit ring by a material-fit connection; and 
the shaft made of steel. 
As to the first bullet, Merrill shows a shaft 6 joined to the short-circuit ring 13 by a material-fit connection (press fit col.2:35-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hofmann to have a shaft 16 joined to the short-circuit ring 22,28 by a material-fit connection as taught by Merrill, for the advantageous benefit of transferring torque directly from the cage to the shaft 16 allowing the use of stub shafts and a larger volume of magnetic material in the rotor for high output as taught by Merrill (col.3:19-26).
As to the second bullet, Hussey describes the shaft made of steel (col.2:48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft 16 of Kajiya in view of Hofmann and Merrill to have the shaft 16 made of steel as taught by Hussey, for the advantageous benefit of a relative material hardness between the steel shaft 16 and laminations press fit thereon to result in a strong bond between the laminations and the steel shaft 16 as taught by Hussey (col.2:48-66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chung et al. (US 6,019,936 A) describes an Aluminum-Titanium gradient material;
Maeda et al. (US 2012/0248901) shows a rotor formed by an additive manufacturing process;
Barton et al. (US 2014/0375166) shows an annular slot in an end ring;
Hiramatsu et al. (US 2011/0074240) shows a squirrel-cage rotor and a method;
Nizzola (DE 102013020331 A1) shows a cooling slot or groove in an end ring; and
Heidrich (DE 102015215614 A1) shows a recess in an end of a rotor core.                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832